UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 7, 2015 KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in its charter) Wyoming 83-0459707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2723 South State Street, Suite 150, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (734) 619-8066 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Hunter Taubman Fischer LLC 1450 Broadway, 26th Floor New York, NY 10036 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01. Regulation FD Disclosure Section 8 – Other Events Item 8.01 – Other Events On December 7, 2015, Kraig Biocraft Laboratories, Inc. (the “Company”) issued a press release regarding highlights from a call with its shareholders with updates on the Company’s recent developments and progress. To ensure compliance with Regulation FD, the Company is filing this Current Report on Form 8-K and attaching a copy of the press release as Exhibit 99.1 hereto. Information contained herein, including Exhibit 99.1, shall not be deemed filed for the purposes of the Securities Exchange Act of 1934, as amended, nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Description Press Release, dated December 7, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Kraig Biocraft Laboratories, Inc. Date: December 7, 2015 By: /s/Kim Thompson Kim Thompson, Chief Executive Officer 3
